Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D filed on May 23, 2008 (including additional amendments thereto) with respect to the shares of Common Shares, no par value per share, of the Cott Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: May 23, 2008 CRESCENDO PARTNERS II, L.P., SERIES I By: Crescendo Investments II, LLC General Partner By: /s/ Eric Rosenfeld Name: Eric Rosenfeld Title: Managing Member CRESCENDO INVESTMENTS II, LLC By: /s/ Eric Rosenfeld Name: Eric Rosenfeld Title: Managing Member CRESCENDO PARTNERS III, L.P. By: Crescendo Investments III, LLC General Partner By: /s/ Eric Rosenfeld Name: Eric Rosenfeld Title: Managing Member CRESCENDO INVESTMENTS III, LLC By: /s/ Eric Rosenfeld Name: Eric Rosenfeld Title: Managing Member /s/ Eric Rosenfeld ERIC ROSENFELD /s/ Mark Benadiba MARK BENADIBA /s/ Mario Pilozzi MARIO PILOZZI /s/ Csaba Reider CSABA REIDER
